Citation Nr: 1035964	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-16 876	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral pain syndrome of the left knee, PO 
debridement.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for patellofemoral pain syndrome of the right knee, PO 
debridement.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for a left elbow disability with ulnar nerve 
entrapment.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for a right elbow disability with ulnar nerve 
entrapment.

5.  Entitlement to an initial disability evaluation in excess of 
10 percent with bilateral pes planus with plantar fasciitis.

6.  Entitlement to an initial compensable disability evaluation 
for bilateral inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In an October 2007 rating decision, in pertinent part, the RO 
granted the Veteran's claims of entitlement to service connection 
for patellofemoral syndrome of the knees, bilateral plantar 
fasciitis, bilateral elbow disabilities, bilateral inguinal 
hernia repair; noncompensable disability evaluations were 
assigned, effective September 1, 2007.  In a June 2010 rating 
decision, the RO granted the Veteran 10 percent disability 
ratings for each knee, each elbow, and his bilateral plantar 
fasciitis, effective September 1, 2007, and continued to deny a 
compensable disability evaluation for his bilateral inguinal 
hernia repair.   



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 
1986 to August 2007.

2.	On August 17, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant , through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


